    Case 1:20-cv-03466-DG-TAM Document 1 Filed 07/31/20 Page 1 of 32 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
– – – – – – – – – – – – – – – – –– – – – – – – – – – – X
ROUND HILL MUSIC, LLC and ROUND HILL :
MUSIC LP                                               :   No. 1:20-cv-3466
                                                       :
                        Plaintiffs,                    :
                                                       :   COMPLAINT FOR COPYRIGHT
                v.                                     :   INFRINGEMENT
                                                       :
TUNECORE, INC., BELIEVE DIGITIAL                       :   DEMAND FOR JURY TRIAL
HOLDINGS, INC., AND BELIEVE SAS                        :
                                                       :
                        Defendants.                    :
                                                       :
                                                       :
––––––––––––––––––––––––––– X

                           PLAINTIFFS’ FIRST AMENDED COMPLAINT
            Plaintiffs Round Hill Music, LLC and Round Hill Music LP (collectively, “Round Hill”)

    hereby complain and allege against defendants TuneCore, Inc. (“TuneCore”), Believe Digital

    Holdings, Inc. (“Believe Digital”), and Believe SAS (collectively, “Defendants”) as follows:

                                             JURISDICTION
            1.     This Court has subject matter jurisdiction under 28 U.S.C § 1331 as the action arises

    under the original and exclusive jurisdiction of the federal court and 28 U.S.C § 1338(a) as the

    controversy arises under the Copyright Act and Copyright Revision Act of 1976 (17 U.S.C § 101

    et seq.).

            2.     This Court has personal jurisdiction over Defendants as discussed fully herein.

            3.     This Court can exercise jurisdiction consistent with Federal Due Process, New

    York’s long-arm statute NY CLS CPLR § 302, and Fed. R. Civ. P. 4(k)(1)(A).




                                                      1
Case 1:20-cv-03466-DG-TAM Document 1 Filed 07/31/20 Page 2 of 32 PageID #: 2




TuneCore


       4.      This Court has general personal jurisdiction over TuneCore because Defendant has

continuous and systematic contacts within the Eastern District of New York such that it can be

found to be essentially at home within this Judicial District.

       5.      This Court has specific personal jurisdiction over TuneCore because this suit arises

out of or relates to its contacts with the state of New York.

       6.      Upon information and belief, TuneCore has maintained a strong presence in New

York, including its corporate headquarters located in Brooklyn, New York.

       7.      Upon information and belief, TuneCore employs individuals in New York and New

York residents.

       8.      Upon information and belief, TuneCore distributed sound recordings embodying

the musical compositions owned or controlled by Round Hill including the 219 musical

compositions listed in the attached Exhibit A (the “Round Hill Compositions”) to third-party

companies with offices located in New York, and this Judicial District, who operate download

music services and sites, such as Apple iTunes, Amazon MP3, eMusic and more (collectively

“Third-Party Companies”) with the understanding and intent that the Third-Party Companies

would collectively make the sound recordings embodying the Round Hill Compositions available

in New York and to New York residents, whether for purchase or for free, by means of permanent

download or online streaming service.

       9.      Upon information and belief, at TuneCore’s direction, the Third-Party Companies

did in fact, provide the Round Hill Compositions to individuals in New York and New York

Residents through their interactive download services, applications and websites. Notably, Apple




                                                  2
Case 1:20-cv-03466-DG-TAM Document 1 Filed 07/31/20 Page 3 of 32 PageID #: 3




iTunes confirmed that it provided the sound recordings embodying the Round Hill Compositions

to users through its iTunes download music service at TuneCore’s direction.

       10.     Upon information and belief, TuneCore’s clients, including those on whose behalf

TuneCore engaged in the unlicensed reproduction and distribution of sound recordings embodying

the Round Hill Compositions, include New York residents.

       11.     Upon information and belief, individuals in New York and New York residents

have downloaded the Round Hill Compositions as a result of TuneCore’s actions described herein.

       12.     Upon information and belief, TuneCore specifically targets New York through its

distribution agreements.

       13.     TuneCore has generated substantial revenue, market share, and other financial

value from the reproduction and distribution of the sound recordings embodying the Round Hill

Compositions in blatant disregard of the exclusive rights vested in Round Hill.

       14.     Through TuneCore’s acts and contributory acts of willful copyright infringement,

Believe Digital has, among other injuries, harmed the marketability of works embodying and

licensing opportunities for the Round Hill Compositions within the state of New York and among

New York residents.

       15.     Furthermore, given TuneCore’s willful and knowing exploitation of the Round Hill

Compositions in New York, it should reasonably anticipate being haled into a court in the State of

New York.

Believe Digital


       16.     This Court has specific personal jurisdiction over Believe Digital because this suit

arises out of or relates to its contacts with the state of New York. Upon information and belief,




                                                3
Case 1:20-cv-03466-DG-TAM Document 1 Filed 07/31/20 Page 4 of 32 PageID #: 4




Believe Digital is the holding company of TuneCore, whose corporate headquarters is located in

Brooklyn, New York, and a subsidiary of Believe SAS.

       17.     To the extent that Believe Digital’s acts and contributory acts of willful copyright

infringement were committed outside New York, this Court also has specific personal jurisdiction

over Believe SAS pursuant to NY CLS CPLR § 302(a)(3) as such acts have caused harm to Round

Hill, who resides in New York, and copyright owners, whose interest Round Hill administers,

which include New York residents. Upon information and belief, this information was known to

Believe SAS at the time of their acts and contributory acts of willful copyright infringement.

       18.     Upon information and belief, Believe Digital has previously and continues to share

employees, including high end executives, with TuneCore, including employees and executives

working out of TuneCore’s New York corporate headquarters in Brooklyn, New York.

       19.     Upon information and Belief, Believe Digital has maintained a strong presence in

New York, including its corporate headquarters located in Brooklyn, New York.

       20.     Upon information and belief, Believe Digital employs individuals in New York and

New York residents.

       21.     Upon information and belief, Believe Digital distributed musical compositions

owned or controlled by Round Hill including the Round Hill Compositions to the Third-Party

Companies with the understanding and intent that the Third-Party Companies would collectively

make the sound recordings embodying the Round Hill Compositions available in New York and

to New York residents, whether for purchase or for free, by means of permanent download or

online streaming service.

       22.     Upon information and belief, the Third-Party Companies did in fact provide the

Round Hill Compositions to individuals in New York and New York residents through their



                                                4
Case 1:20-cv-03466-DG-TAM Document 1 Filed 07/31/20 Page 5 of 32 PageID #: 5




interactive download applications, services and websites. Notably, Apple iTunes confirmed that it

provided the sound recordings embodying the Round Hill Compositions to users through its iTunes

applications, services and website at Believe Digital’s direction.

          23.   Upon information and belief, Believe Digital’s clients, including those on whose

behalf TuneCore engaged in the unlicensed reproduction and distribution of sound recordings

embodying the Round Hill Compositions, include New York residents.

          24.   Upon information and belief, Believe Digital used its ability to distribute

compositions throughout the United States and globally as a selling point to clients.

          25.   Upon information and belief, individuals in New York and New York residents

have downloaded the Round Hill Compositions as a result of Believe Digital’s actions described

herein.

          26.   Upon information and belief, Believe Digital specifically targets New York through

its distribution agreements.

          27.   Believe Digital has generated substantial revenue, market share, and other financial

value from the reproduction and distribution of the sound recordings embodying the Round Hill

Compositions in blatant disregard of the exclusive rights vested in Round Hill.

          28.   Through Believe Digital’s acts and contributory acts of willful copyright

infringement, Believe Digital has, among other injuries, harmed the marketability of works

embodying and licensing opportunities for the Round Hill Compositions within the state of New

York and among New York residents.

          29.   Furthermore, given Believe Digital’s willful and knowing exploitation of the

Round Hill Compositions in New York, it should reasonably anticipate being haled into a court in

the State of New York.



                                                 5
Case 1:20-cv-03466-DG-TAM Document 1 Filed 07/31/20 Page 6 of 32 PageID #: 6




Believe SAS


        30.    This Court has specific personal jurisdiction over Believe SAS because this suit

arises out of or relates to its contacts with the state of New York.

        31.    To the extent that Believe SAS’ acts and contributory acts of willful copyright

infringement were committed outside New York, this Court also has specific personal jurisdiction

over Believe SAS pursuant to NY CLS CPLR § 302(a)(3) as such acts have caused harm to Round

Hill, who resides in New York, and copyright owners, whose interest Round Hill administers,

which include New York residents. Upon information and belief, this information was known to

Believe SAS at the time of their acts and contributory acts of willful copyright infringement.

        32.    Believe SAS is the parent company of Believe Digital and TuneCore, which is

headquartered in Brooklyn, New York. Upon information and belief, Believe SAS has previously

and continues to share employees, including high end executives, with TuneCore, including

employees and executives working out of TuneCore’s New York corporate headquarters in

Brooklyn, New York.

        33.    Upon information and belief, Believe SAS distributed musical compositions owned

or controlled by Round Hill including the Round Hill Compositions to the Third-Party Companies

with the understanding and intent that the Third-Party Companies would collectively make the

sound recordings embodying the Round Hill Compositions available in New York and to New

York residents, whether for purchase or for free, by means of permanent download or online

streaming service.

        34.    Upon information and belief, the Third-Party Companies did in fact provide the

Round Hill Compositions to individuals via download in New York and New York residents

through their interactive download applications, services and websites. Notably, Apple iTunes


                                                  6
Case 1:20-cv-03466-DG-TAM Document 1 Filed 07/31/20 Page 7 of 32 PageID #: 7




confirmed that it provided the sound recordings embodying the Round Hill Compositions to users

through its interactive streaming site at Believe SAS’ direction.

       35.     Upon information and belief, Believe SAS’ clients, including those on whose behalf

TuneCore engaged in the unlicensed reproduction and distribution of sound recordings embodying

the Round Hill Compositions, include New York residents.

       36.     Upon information and belief, Believe SAS used its ability to distribute

compositions throughout the United States and globally as a selling point to clients.

       37.     Upon information and belief, New York residents have downloaded the Round Hill

Compositions as a result of Believe SAS’s actions described herein.

       38.     Upon information and belief, Believe SAS specifically targets New York through

its distribution agreements.

       39.     Believe SAS has generated substantial revenue, market share, increased valuation,

and other financial value from the reproduction and distribution of the sound recordings

embodying the Round Hill Compositions in blatant disregard of the exclusive rights vested in

Round Hill.

       40.     Through Believe SAS’ acts and contributory acts of willful copyright infringement,

Believe SAS has, among other injuries, harmed the marketability of works embodying and

licensing opportunities for the Round Hill Compositions within the state of New York and among

New York residents.

       41.     Furthermore, given Believe SAS’s willful and knowing exploitation of the Round

Hill Compositions in New York, it should reasonably anticipate being haled into a court in the

State of New York.

                                             VENUE



                                                 7
Case 1:20-cv-03466-DG-TAM Document 1 Filed 07/31/20 Page 8 of 32 PageID #: 8




        42.     Venue is proper pursuant to 28 U.S.C § 1391(b)(2) as a substantial part of the events

giving rise to the claim occurred in this judicial district.

        43.     This case is properly filed in the Eastern District of New York, as a substantial part

of events giving rise to this case occurred in the Eastern District of New York.

                                         INTRODUCTION

        44.     Round Hill, a music publishing company, brings this action against TuneCore,

Believe Digital, and Believe SAS for their willful and unauthorized use, reproduction, and

distribution of the Round Hill Compositions in blatant disregard of Round Hill’s exclusive rights.

As discussed more fully below, Defendants knowingly and willfully reproduced and distributed

the Round Hill Compositions without any license, either direct or compulsory.

        45.     TuneCore, Believe Digital, and Believe SAS (collectively the “Defendants”) are

actively engaged in the business of distributing digital sound recordings embodying musical

compositions. Defendants contract with individuals or other entities to distribute sound recordings

embodying musical compositions to Third-Party Companies with the understanding that those

Third-Party Companies will monetize those sound recordings through their public distribution

platforms, which include digital download music retail services, such as iTunes. Subject to these

agreements, Defendants are further responsible for collecting, accounting, and distributing to these

individuals for any and all royalty distributions paid to Defendant by the Third-Party Companies

as a consequence of their exploitation of such sound recordings and the musical compositions they

embody.

        46.     Upon information and belief, Defendants have entered into agreements with the

Third-Party Companies in which Defendants purport to have mechanical or other publishing

licenses in place for all sound recordings uploaded to the Third-Party Companies’ platforms,



                                                    8
Case 1:20-cv-03466-DG-TAM Document 1 Filed 07/31/20 Page 9 of 32 PageID #: 9




including those sound recordings embodying the Round Hill Compositions. However, contrary to

these representations, Defendants did not and have not properly licensed the Round Hill

Compositions for their use, reproduction, synchronization, and distribution in sound recordings

uploaded to the Third-Party Companies, nor have Defendants licensed the Round Hill

Compositions for their use, reproduction, synchronization, and distribution in sound recordings by

the Third-Party Companies.

       47.     Nevertheless, Defendants purport to sub-license those very rights and distribute the

actual digital sound recording of the same musical works to Third-Party Companies, including

multiple U.S.-based consumer music services such as Apple iTunes, Amazon MP3, eMusic and

other similar download services. These download services then sell (or occasionally offer for free)

a recording embodying the musical work for download and/or provide further authorization to

allow the music service to provide a permanent download of a recording embodying the musical

work to consumers.

       48.     Upon information and belief, Defendants reproduced and distributed musical

compositions owned or controlled by Round Hill including the Round Hill Compositions to their

own servers and then to third-party download and streaming sites despite knowing that the Round

Hill Compositions were never properly licensed.

       49.     Moreover, beyond failing to properly license Round Hill Compositions, Defendants

have not properly paid for the corresponding uses. Namely, Defendants have failed to account to

or pay to Round Hill the mechanical royalties to which it would have been entitled had Defendants

secured licenses for: 1) the reproduction and/or distribution of the Round Hill Compositions to

Third-Party Companies; 2) the reproduction and/or distribution to third parties by Third-Party




                                                9
Case 1:20-cv-03466-DG-TAM Document 1 Filed 07/31/20 Page 10 of 32 PageID #: 10




Companies at Defendants’ direction; and (3) the reproduction and/or distribution of the Round Hill

Compositions on their own servers with server copies.

       50.      The Round Hill Compositions have been distributed to third-party download

applications, services and websites. Round Hill has not been properly paid by Defendants for the

Round Hill Compositions. TuneCore, Believe Digital, and Believe SAS have exploited,

reproduced, and distributed the Round Hill Compositions and continue to do so to this day, even

after being provided notice by Round Hill that the Round Hill Compositions were unlicensed.

       51.      TuneCore, Believe Digital, and Believe SAS are directly liable for copyright

infringement, contributory copyright infringement, and vicarious copyright infringement based on

the reproduction and distribution of the Round Hill Compositions to third parties without a license.

       52.      Defendants are further liable for actions taken by Third-Party Companies, at

Defendants’ request and to Defendants financial benefit, to offer the unlicensed Round Hill

Compositions embodied in sound recordings for download by end users.

       53.      For example, Defendants made each of the Round Hill Compositions available to

Apple iTunes and other Third-Party Companies. Sound recordings of the Round Hill Compositions

were then made available to users on Apple iTunes and other Third-Party Companies.

       54.      Upon information and belief, each of the Round Hill Compositions was

downloaded by users of Apple’s iTunes and other Third-Party Companies.

       55.      Each time a user of Apple iTunes or any other Third-Party Companies downloads

an unlicensed Round Hill Composition, this distribution constitutes a separate act of copyright

infringement.

       56.      TuneCore, Believe Digital, and Believe SAS were directly notified multiple times

by Round Hill and/or its authorized agent Audiam, Inc. (“Audiam”).



                                                10
Case 1:20-cv-03466-DG-TAM Document 1 Filed 07/31/20 Page 11 of 32 PageID #: 11




       57.         Audiam is Round Hill’s agent for the administration of digital media licensing

rights in the Round Hill Compositions.

       58.         TuneCore, Believe Digital, and Believe SAS were provided with a list identifying

specific Round Hill Compositions and associated sound recordings, that Defendants did not have

a license for the identified Round Hill Compositions that Apple has identified as being distributed

to Apple by Defendants.

       59.         TuneCore, Believe Digital, and Believe SAS had full knowledge of the ongoing

infringement of the Round Hill Compositions on Apple iTunes and other third-party download

sites, yet continued their unlicensed distribution and reproduction of the Round Hill Compositions.

       60.         TuneCore received an initial payment and annual recurring payment from its clients

to distribute, reproduce, and collect income derived from the sale of the Round Hill Compositions

embodied on infringing sound recordings. In addition, TuneCore gains additional financial value

in the form of “market share” of their user base and sale of the Round Hill Compositions embodied

on the infringing sound recordings to drive financial valuation and negotiate with the music

services     for     more     favorable   terms    used    to   acquire    more    customers    (see

https://www.billboard.com/articles/business/8509048/tunecore-reaches-record-artist-revenue).

       61.         Believe Digital, and Believe SAS received an unlimited amount of money from a

percentage of the revenue generated from each sale of a sound recording embodying the

composition as well as benefitting from an increased market share by virtue of purporting to offer

the Round Hill Compositions (which they had not properly licensed).

       62.         Upon information and belief, TuneCore, Believe Digital, and Believe SAS also

willingly and knowingly accepted payments from Apple iTunes and other Third-Party Companies

for the unlicensed sale and download of the recordings of the Round Hill Compositions.



                                                   11
Case 1:20-cv-03466-DG-TAM Document 1 Filed 07/31/20 Page 12 of 32 PageID #: 12




Defendants took these actions despite being provided a list of the Round Hill Compositions and

the associated sound recordings with full knowledge that they did not have a license and knew that

ongoing acts of infringement were occurring.

       63.     TuneCore, Believe Digital, and Believe SAS signed agreements with Third-Party

Companies warranting and representing that the Round Hill Compositions were licensed and that

they would ensure compliance with the requirements of the license. Beyond specific notice,

TuneCore, Believe Digital, and Believe SAS had the means, methods, and necessary technology

and workflow to take down the recordings infringing the Round Hill Compositions but in all

instances chose not to in order to continue their own financial enrichment.

       64.     TuneCore, Believe Digital, and Believe SAS materially contributed to the

infringement of the Round Hill Compositions on iTunes and the sites of other Third-Party

Companies because they: (1) reproduced sound recordings on their own server; (2) distributed the

reproduced sound recordings to Third Party Companies; (3) knowingly made fraudulent warranties

and representations to the Third-Party Companies that they had a license to distribute and

reproduce all underlying compositions when they did not; (4) caused the Third Party Companies

to continue infringement of the Round Hill Compositions by enabling and directing them to

distribute and then continue to distribute the recording via download and online streaming services

to consumers; (5) continued to fraudulently represent to Third Party Companies that they had

secured all necessary licenses despite their failure to provide a proof of license on specific demand

for such proof pursuant to applicable licensing regulations and despite TuneCore, Believe Digital,

and Believe SAS being notified that the Round Hill Compositions were unlicensed; (6)

fraudulently represented to the Round Hill that the Round Hill Compositions were licensed, despite

knowing this not to be true, in an attempt to obfuscate the infringement; (7) willfully and



                                                 12
Case 1:20-cv-03466-DG-TAM Document 1 Filed 07/31/20 Page 13 of 32 PageID #: 13




knowingly continued the infringing exploitation for years after having full knowledge that the

Round Hill Compositions were not licensed after notification was provided by Round Hill and its

authorized agent Audiam; (8) did not authorize nor request the removal of the sound recordings of

the musical works from the Third-Party Companies upon being notified the musical works

embodied in the sound recordings they distributed to the music services were not licensed; (9)

upon information and belief, did not contact their clients to asks for a proof of licensing; (10) upon

information and belief, did not put their clients’ accounts on hold, as allowed under their own

agreements with their clients, upon receiving Round Hill’s notice of infringement; (11) upon

information and belief, concealed Round Hill’s requests for proof of licensing and notice of

infringement from their clients despite having legal and contractual obligations to do so (e.g.

TuneCore’s Terms and Conditions (https://www.tunecore.com/terms) states that it “shall give you

prompt notice of any claim that is subject to the foregoing indemnification obligation” which

includes claims for copyright infringement); and (12) upon information and belief, failed to follow

any of the steps that they have publicly represented in their Terms of Service with respect to

copyright infringement claims. Upon information and belief, each of these activities occurred

within the last three years preceding the filing of this lawsuit and continue to occur.

       65.     Round Hill had no means of discovering Defendants’ infringement of the Round

Hill Compositions, nor the infringement of the Third-Party Companies, made at Defendants’

direction, for which Defendants actively contributed. This is because absent the cooperation of the

Third-Party Companies, Round Hill had no means of knowing: (1) whether sound recordings

embodying the Round Hill Compositions were being exploited, and (2) even if such exploitations

were identified, whether those exploitations of the Round Hill Compositions were properly

licensed and who to contact to obtain such information. Moreover, even when Apple iTunes



                                                 13
Case 1:20-cv-03466-DG-TAM Document 1 Filed 07/31/20 Page 14 of 32 PageID #: 14




identified Defendants to Round Hill as having provided sound recordings embodying the Round

Hill Compositions, Defendants’ refusal to cooperate made it impossible for Round Hill to confirm

whether Defendants’ and the Third-Party Companies’ exploitation of the Round Hill compositions

was properly licensed. Rather, and as discussed above, Defendants actively obstructed Round

Hill’s request for licensing information and engaged in stall tactics to conceal their infringement

and that of the Third-Party Companies. As a result, the infringement alleged herein did not accrue

until within three years of the filing of this action.

        66.     Upon information and belief, TuneCore, Believe Digital, and Believe SAS could

have had the Third-Party Companies take down the infringing sound recordings from their

distribution platforms when notified, but chose not to in regards to the Round Hill Compositions

and fraudulently warranted and represented to the Third-Party Companies they obtained licenses

and made payments as required under those licenses when in fact they did not as those licenses did

not exist. At all relevant times, TuneCore, Believe Digital, and Believe SAS had the right and

ability to supervise the infringing activity occurring on Apple iTunes and other Third-Party

Companies and was actually doing so.

        67.     Upon information and belief, Defendants each had the means to stop the infringing

activity from occurring at any time but chose not to do so despite knowing that the infringement

was occurring and profiting from its occurrence. Defendants are each individually responsible for

this failure to prevent the infringing activities, which were performed under their direction and

supervision and to their direct financial benefit.

        68.     In addition, TuneCore receives payments from the music services for the

exploitation of the Round Hill Compositions and, upon information and belief, earns bank interest




                                                     14
Case 1:20-cv-03466-DG-TAM Document 1 Filed 07/31/20 Page 15 of 32 PageID #: 15




on the payments for an indefinite period of time which is kept by TuneCore for administration of

royalties derived from the sale of the Round Hill Compositions. https://www.tunecore.com/terms

       69.     TuneCore, Believe Digital, and Believe SAS are liable for vicarious copyright

infringement for each act of copyright infringement committed when a user of Apple iTunes or

other Third-Party Companies downloaded unauthorized sound recordings of the Round Hill

Compositions. The Round Hill Compositions were all downloaded through the Third-Party

Companies within the three years preceding the filing of this action.

       70.     TuneCore, Believe Digital, and Believe SAS are liable for contributory copyright

infringement for the ongoing infringement of the Round Hill Compositions on Apple iTunes and

other third-party sites by materially contributing to the infringement as discussed fully above.

       71.     Round Hill brings this action for copyright infringement seeking damages,

including the maximum amount of $150,000 for willful copyright infringement, contributory

copyright infringement, and vicarious copyright infringement, for each musical composition

involved in this action. Round Hill additionally seeks its costs and attorneys’ fees.

                                            PARTIES

       72.     Plaintiff Round Hill Music, LLC is a limited liability company organized and

existing under the laws of Delaware, with its principal place of business in New York, New York

       73.     Plaintiff Round Hill Music, LP is a limited partnership organized and existing under

the laws of Delaware, with its principal place of business in New York, New York.

       74.     Plaintiffs are actively engaged in the business of music publishing whereby they

license the use, reproduction, synchronization, and distribution of musical works for which they

either own or control the copyrights.




                                                 15
Case 1:20-cv-03466-DG-TAM Document 1 Filed 07/31/20 Page 16 of 32 PageID #: 16




       75.     Plaintiffs are the copyright owners or owners of exclusive rights under United

States copyright law with respect to the Round Hill Compositions.

       76.     Defendant TuneCore, Inc. is a corporation organized and existing under the laws of

Delaware, with its principal place of business in New York.

       77.     TuneCore is a digital music distributor and aggregator that purports to obtain

licenses from music rights holders and, in turn, sub-licenses those rights to digital music

distributors such as Apple iTunes and other Third-Party Companies, which sell (or on occasion

provide for free) music files to consumers at the retail level.

       78.      TuneCore is a wholly-owned subsidiary of Believe Digital Holdings, Inc.

       79.     Defendant Believe Digital Holdings, Inc. is a corporation organized and existing

under the laws of Delaware.

       80.     Believe Digital is a digital music distributor and aggregator that purports to obtain

licenses from music rights holders and, in turn, sub-licenses those rights to digital music

distributors such as Apple iTunes and other Third-Party Companies, which sell (or occasionally

provide for free) music files to consumers at the retail level.

       81.     Believe Digital is a wholly-owned subsidiary of Believe SAS, a French corporation

with no parent entity.

       82.     Believe SAS is a French company having its principal place of business at 2 place

du Colonel Fabien - 6 Avenue Mathurin Moreau, 75019 Paris, France.

       83.     Believe SAS is a digital music distributor and aggregator that purports to obtain

licenses from music rights holders and, in turn, sub-licenses those rights to digital music

distributors such as Apple iTunes and other Third-Party Companies, which sell (or occasionally

provide for free) music files to consumers at the retail level.



                                                  16
Case 1:20-cv-03466-DG-TAM Document 1 Filed 07/31/20 Page 17 of 32 PageID #: 17




                                    STATEMENT OF FACTS

   a. Round Hill’s Music Publishing Business

       84.     Round Hill is an independent music rights company. Round Hill consists of a group

of related entities that are actively engaged in the business of music publishing whereby they

license the use, reproduction, synchronization and distribution of musical works for which they

either own or control the copyrights, including the Round Hill Compositions. Round Hill employs

close to 50 professionals across offices in New York, Los Angeles, Nashville and London who are

actively engaged in the licensing and monetization of their copyright assets on their behalf and on

behalf of the songwriters they represent, including through administration and royalty collection

operations.

       85.     Round Hill owns and/or exclusively administers the 219 Round Hill Compositions

embodied in sound recordings for download and interactive streaming in the United States. The

Round Hill Compositions have all been duly registered with the United States Copyright Office.

   b. Tune Core Distributes and Reproduces Round Hill Compositions Without a License

       86.     TuneCore is an independent digital music distribution and publishing

administration company founded in 2005. TuneCore went live in January 2006. The TuneCore

distribution service offers musicians and other sound recording rightsholders the opportunity to

distribute their sound recordings and the musical compositions they embody to music services that

digitally sell or stream their sound recordings. TuneCore charges a yearly recurring fee for the

service combined with an upfront fee. It also upsells additional products and services to its clients.

       87.     In fact, TuneCore prides itself on its ability to provide its service to all sound

recording rightsholders around the world and to assist music creators at any stage of their career.

According to TuneCore, it is partnered with over 150 digital stores and streaming services.



                                                 17
Case 1:20-cv-03466-DG-TAM Document 1 Filed 07/31/20 Page 18 of 32 PageID #: 18




       88.     Upon information and belief, the basics of TuneCore’s business model are as

follows:

       (a)     TuneCore promotes itself to sound recording rightsholders, representing that they

can provide access and distribution of their sound recordings to all the global music services, can

market and promote their sound recordings, can provide sound recording owners with information

and education to help them, can collect and distribute back 100% of the revenue from the digital

download sale or interactive stream of their sound recordings, and can provide all the additional

needed customer support for the foregoing.

       (b)     Artists and sound recording rights holders upload their sound recordings to

TuneCore’s servers. During this upload process, artists identify from a list on TuneCore’s website

which download and streaming sites they would like their sound recordings to appear. Upon

information and belief, artists are further asked to identify pertinent rightsholders, but this

identification process is not required.

       (c)     TuneCore has a review process in place for all uploaded sound recordings for (1)

quality assurance purposes, (2) copyright infringement; and (3) compliance requirements based on

agreement with music services before distributing copies of these sound recordings to the third-

party download and streaming sites such as Apple iTunes, eMusic, Amazon MP3 and more.

       (d)     Per the agreements with the music services, following its distribution of the sound

recordings to third-party download and streaming sites, TuneCore has warranted and represented

that it has the exclusive control to the copyright for distribution and reproduction of the sound

recordings and the associated music composition rights embodied in those sound recordings and

has the ability and rights grant to remove sound recordings from those sites as its discretion.




                                                 18
Case 1:20-cv-03466-DG-TAM Document 1 Filed 07/31/20 Page 19 of 32 PageID #: 19




       (e)     TuneCore charges a flat fee in exchange for the initial upload of sound recordings

to third-party platforms as well as a recurring annual fee for the continued administration,

maintenance of the sound recordings, and for keeping the sound recordings available for public

display and exploitation in the music services as well as for its customer to distribute to another

digital music service in the future. It earns bank interest on the revenue it holds from the sale of

the sound recordings. Its customers must log in and withdraw the revenue to get paid.

       (f)     All royalties generated from the exploitation of the sound recordings on third-party

download and streaming sites are paid directly to TuneCore, who purports to then pay 100% of

these royalties to the user who uploaded the initial recording provided they log in to withdraw it.

       89.     TuneCore claims that all mechanical royalties for licensed musical works, which

are generated every time a sound recording earns revenue from downloads on platforms operated

by Third-Party Companies, are passed on to the end user who originally uploaded the recording

embodying the musical work. Although TuneCore was paid by Third-Party Companies for

downloads of the sound recordings of Round Hill Compositions, it is unknown whether TuneCore

made such distributions to its end users or whether it instead kept all sales revenue, including the

royalty owed to Round Hill if the composition had been licensed. What is known however is that

Round Hill has not been properly accounted to for TuneCore’s use, distribution, and other

exploitation of the Round Hill Compositions.

       90.     Upon information and belief, TuneCore warrants and represents to download music

services operated by Third-Party Companies, such as iTunes, eMusic and Amazon MP3 that it has

entered into the necessary license agreements to digitally transmit and exploit the sound recordings

and the associated composition it distributes and reproduces.




                                                19
Case 1:20-cv-03466-DG-TAM Document 1 Filed 07/31/20 Page 20 of 32 PageID #: 20




        91.     To get the required license to the musical compositions embodied in the sound

recordings distributed by TuneCore for downloads, TuneCore must obtain either a direct or

compulsory license from the musical composition owner in order to make, reproduce, and/or

distribute phonorecords embodying the musical compositions including by means of digital

phonorecord deliveries (“DPDs”).

        92.     In order to obtain a compulsory license under the Copyright Act, as detailed in

Section 115, a licensee, such as TuneCore, Believe Digital, and Believe SAS, is required to serve

a Notice of Intent to Obtain Compulsory License for Making and Distributing Phonorecords to

each copyright owner before or within thirty days after making, and before first distribution of any

phonorecord of the work.

        93.     If the name and address of the copyright owner is not known, the distributor, after

putting effort into finding them, is then required to file the Notice of Intent to Obtain Compulsory

License for Making and Distributing Phonorecords in the Licensing Division of the Copyright

Office. After filing, it must then submit the statutory filing fee for each title listed in the notice in

a single payment and make checks payable to the Register of Copyrights or authorize deduction

from a deposit account for the filing fee. It should be noted however that since 2018, compulsory

licenses cannot be obtained for “digital phonorecord deliveries” by filing Notices of Intent to

Obtain Compulsory License for Making and Distributing Phonorecords with the Copyright Office,

even if the public records of the Copyright Office do not identify the owner or the owner's address.

        94.     The Notice of Intent to Obtain Compulsory License for Making and Distributing

Phonorecords serves the important role of requiring the music service to connect the sound

recording to the underlying musical composition before it makes the sound recording live. That




                                                   20
Case 1:20-cv-03466-DG-TAM Document 1 Filed 07/31/20 Page 21 of 32 PageID #: 21




way, when it generates revenue, the service knows whom to pay and alerts the copyright owner(s)

to the use of their musical compositions and the right to legally required compensation for that use.

       95.     Under United States Copyright law, the failure to timely file or serve Notices of

Intent to Obtain Compulsory License for Making and Distributing Phonorecords forecloses the

possibility of a compulsory license and, in the absence of a negotiated license, renders the making

and distribution of phonorecords an act of copyright infringement with respect to the underlying

musical composition.

       96.     Upon information and belief, TuneCore, Believe Digital, and Believe SAS

distributed and reproduced sound recordings of the Round Hill Compositions without either a

direct license or a compulsory license. Round Hill has not received Notices of Intent to Obtain

Compulsory License for Making and Distributing Phonorecords from Defendants for the Round

Hill Compositions. Upon further information and belief, Defendants did note file Notices of Intent

to Obtain Compulsory License for Making and Distributing Phonorecords with the United States

Copyright Office for the Round Hill Compositions. However, even if Notices of Intent to Obtain

Compulsory License for Making and Distributing Phonorecords had been filed, such notices would

have been ineffective to the extent that they were filed in 2018 onward or subsequent to

TuneCore’s use, reproduction, synchronization, and distribution of the musical works embodying

the Round Hill Compositions, as well as such use, reproduction, synchronization, and distribution

by Third-Party Companies at TuneCore’s direction.

       97.     Upon formal demand of proof of licensing as required under regulations associated

with the Section 115 Compulsory License, TuneCore failed to provide proof of any license.

   c. Believe Digital and Believe SAS also Reproduce and Distribute Round Hill
      Compositions Without a License




                                                 21
Case 1:20-cv-03466-DG-TAM Document 1 Filed 07/31/20 Page 22 of 32 PageID #: 22




        98.         Similarly, Believe Digital and Believe SAS are digital music aggregators that

obtain licenses from music rights holders and, in turn, sub-license those rights to download music

services operated by Third-Party Companies which sell digital sound recordings to consumers at

the retail level.

        99.         On their websites, Believe Digital and Believe SAS highlight their worldwide

distribution network and its innovative digital distribution and promotion technology integrated

with 350+ major stores, including local and specific platforms. It also highlights its ability to

deliver sound recordings securely on all audio and video platforms, in the highest quality.

        100.        TuneCore, Believe Digital, and Believe SAS have cultivated relationships with

download and streaming sites to whom they deliver sound recordings for exploitation. Believe

acquired TuneCore in 2015 for a purported $40 million based on TuneCore’s market share

providing Believe digital the ability to get more favorable deal terms and increase its valuation for

sale or public offering. See https://www.musicbusinessworldwide.com/believe-digital-acquires-

rival-tunecore/ see also https://www.musicbusinessworldwide.com/sony-buying-believe-digital-

444m-report/;                       and                   https://www.musicbusinessworldwide.com/

believe-were-not-selling-to-sony-but-we-are-raising-money/.

        101.        Like TuneCore, Believe Digital, and Believe SAS must also obtain either direct or

compulsory licenses from the musical composition owner to distribute sound recordings

embodying those musical compositions. Believe Digital and Believe SAS, however, failed to

obtain those necessary licenses with respect to Round Hill Compositions, despite repeated notice

from Round Hill.

        102.        In this case, TuneCore, Believe Digital, and Believe SAS have taken advantage of

their relationships with digital stores and streaming services by distributing and reproducing sound



                                                    22
Case 1:20-cv-03466-DG-TAM Document 1 Filed 07/31/20 Page 23 of 32 PageID #: 23




recordings of the Round Hill Compositions to them without authorization from Round Hill and

then knowingly and willfully continuing the exploitation despite being aware they did not have a

license.

       103.     TuneCore, Believe Digital, and Believe SAS have benefited financially and

economically from offering the sound recordings of the Round Hill Compositions to third-party

music stores and received payment for the exploitation of the sound recordings of the Round Hill

Compositions while Round Hill has not been paid for their use.

       104.     Contrary to their legal obligations to obtain either direct or compulsory licenses,

TuneCore, Believe Digital, and Believe SAS do not have and have never had any license to

reproduce and/or distribute the sound recordings of the Round Hill Compositions.

       105.     Despite their not being licensed, TuneCore, Believe Digital, Believe SAS

reproduced and/or distributed the sound recordings of the Round Hill Compositions.

       106.     For some of the Round Hill Compositions, TuneCore, Believe Digital, and Believe

SAS reproduced and distributed individual and separate sound recordings of the Round Hill

Compositions.

       107.     TuneCore, Believe Digital, and Believe SAS have not accounted to Round Hill for

the use of the Round Hill Compositions.

       108.     TuneCore, Believe Digital, and Believe SAS have not properly paid royalties to

Round Hill for the use of the Round Hill Compositions.

       109.     TuneCore, Believe Digital, and Believe SAS are liable for damages for the Round

Hill Compositions it has distributed without a license.




                                                23
Case 1:20-cv-03466-DG-TAM Document 1 Filed 07/31/20 Page 24 of 32 PageID #: 24




          110.   TuneCore, Believe Digital, and Believe SAS are contributorily liable for damages

for the Round Hill Compositions distributed to end users of Apple iTunes, eMusic, Amazon MP3

and other third-party download and streaming sites.

          111.   TuneCore, Believe Digital, and Believe SAS are vicariously liable for damages for

the Round Hill Compositions distributed to end users of Apple iTunes, eMusic, Amazon MP3 and

other third-party download and streaming sites.

          d.     TuneCore, Believe Digital and Believe SAS Continue to Reproduce and
          Distribute Round Hill Compositions in Spite of Repeated Notice of Infringement
          112.   Prior to bringing this action, Round Hill had its authorized agent Audiam contact

TuneCore, Believe Digital, Believe SAS, and others. Audiam administers Round Hill’s exclusive

digital media licensing rights in the Round Hill Compositions.

          113.   Audiam confirmed that TuneCore, Believe Digital, and Believe SAS did not have

a license to reproduce and/or distribute the Round Hill Compositions or, if they were licensed,

putting them on notice that they were non-compliant with the license triggering a 30-day cure

period.

          114.   In July 2015, TuneCore, Believe Digital, and Believe SAS were notified by Audiam

at Round Hill’s direction that download mechanical royalties had not been paid for the Round Hill

Compositions downloaded by users of Apple iTunes and other Third-Party Companies.

          115.   TuneCore, Believe Digital, and Believe SAS, however, did not remove the Round

Hill Compositions from Apple iTunes, eMusic, Amazon MP3 or any Third-Party Companies but

continued to allow them to be available for download by end users of the download services

provided by Third-Party Companies.




                                                  24
Case 1:20-cv-03466-DG-TAM Document 1 Filed 07/31/20 Page 25 of 32 PageID #: 25




       116.    In August 2016, further notice was provided to TuneCore, Believe Digital, and

Believe SAS by Audiam under the direction from Round Hill of the ongoing infringement of the

Round Hill Compositions.

       117.    In August 2017, a formal notice of termination was provided to TuneCore, Believe

Digital, and Believe SAS in the form of a written letter demanding proof of licensing pursuant to

37 C.F.R. § 201.18, providing them 30 days to provide proof of license and a notification of breach

and a cure period of thirty days.

       118.    TuneCore, Believe Digital, and Believe SAS were notified as indicated in the above

paragraphs, by Audiam under direction from Round Hill that if they did obtain a compulsory

license to distribute any of the Round Hill Compositions, such license would be terminated unless

TuneCore, Believe Digital, and Believe SAS remedied its failure to account and pay in accordance

with the Copyright Act and applicable regulations. If a direct license did actually exist, it would

be terminated unless they complied with the terms of the direct license.

       119.    TuneCore, Believe Digital, and Believe SAS failed to remedy the issues set forth

in the notice of termination, but they continued to exploit the sound recordings of the Round Hill

Compositions, without a license to do so.

       120.    By knowingly reproducing and distributing the sound recordings of the Round Hill

Compositions without the licenses necessary to legally reproduce and distribute them, TuneCore,

Believe Digital, and Believe SAS have been and are willfully infringing upon the copyrights

Round Hill owns and administers.

       121.    By materially contributing to the ongoing infringement of the Round Hill

Compositions on Apple iTunes and other third-party sites, TuneCore, Believe Digital, and Believe

SAS are liable for contributory copyright infringement.



                                                25
Case 1:20-cv-03466-DG-TAM Document 1 Filed 07/31/20 Page 26 of 32 PageID #: 26




       122.    By failing to stop the ongoing infringement of the sound recordings of the Round

Hill Compositions while benefitting financially from the ongoing infringement of the Round Hill

Compositions on Apple iTunes, eMusic, Amazon MP3 and other third-party sites, TuneCore,

Believe Digital, and Believe SAS are vicariously liable for the ongoing copyright infringement.

                                 FIRST CAUSE OF ACTION
                          (Copyright Infringement –17 U.S.C. § 501)
                                    (Against All Defendants)
       123.    Round Hill repeats and incorporates by reference the allegations contained in the

foregoing paragraphs, as though fully set forth herein.

       124.    Under § 106 of the Copyright Act, the copyright owner of a musical composition

has the exclusive rights to reproduce and distribute the composition in phonorecords. 17 U.S.C. §

106(1) and (3). This includes the exclusive rights to make or authorize DPDs, interactive streams,

and limited downloads of the musical composition through subscription or non-subscription online

digital music services. See 17 U.S.C. § 115(d); 37 C.F.R. §§ 385.10, 385.11.

       125.    Round Hill owns or controls each of the Round Hill Compositions and has standing

to bring this action for copyright infringement because of its ownership or control interest in the

musical compositions at issue.

       126.    Each of the sound recordings of musical compositions administered by Round Hill

has been reproduced and/or distributed by TuneCore, Believe Digital, and Believe SAS, without

the required licenses, with the intent that those recordings would be made publicly available and

commercialized.

       127.    TuneCore, Believe Digital, and Believe SAS have thus made unauthorized

reproductions and engaged in unauthorized distributions of the sound recordings of the Round Hill




                                                26
Case 1:20-cv-03466-DG-TAM Document 1 Filed 07/31/20 Page 27 of 32 PageID #: 27




Compositions. The infringement of these copyrights is in violation of 17 U.S.C. § 106, et seq. and

§ 501.

         128.   TuneCore, Believe Digital, and Believe SAS have violated many of the exclusive

rights enumerated under Section 106 of the United States Copyright Act by its activities discussed

above.

         129.   TuneCore, Believe Digital, and Believe SAS’s conduct has at all times been

knowing, willful, and with complete disregard of Round Hill’s rights.

         130.   The infringement by TuneCore, Believe Digital, and Believe SAS has been, and

continues to be, willful and knowing.

         131.   Pursuant to 17 U.S.C. § 504(b), Round Hill is entitled to actual damages, including

the substantial profits of TuneCore, Believe Digital, and Believe SAS, as will be proven at trial.

In the alternative, Round Hill requests the maximum amount for willful statutory damages, one

hundred and fifty thousand dollars ($150,000), for each of the of the Round Hill Compositions

involved in this action identified on Exhibit A hereto.

         132.   Round Hill also asks to be awarded its costs, including reasonable attorneys’ fees,

pursuant to 17 U.S.C. § 505.

                                SECOND CAUSE OF ACTION
                               (Vicarious Copyright Infringement)
                                    (Against All Defendants)
         133.   Round Hill repeats and incorporates by reference the allegations contained in the

foregoing paragraphs, as though fully set forth herein.

         134.   Under § 106 of the Copyright Act, the copyright owner of a musical composition

has the exclusive rights to reproduce and distribute the composition in phonorecords. 17 U.S.C. §

106(1) and (3). This includes the exclusive rights to make or authorize DPDs, interactive streams,

                                                27
Case 1:20-cv-03466-DG-TAM Document 1 Filed 07/31/20 Page 28 of 32 PageID #: 28




and limited downloads of the musical composition through subscription or non-subscription online

digital music services. See 17 U.S.C. § 115(d), 37 C.F.R. §§385.10, 385.11.

         135.   Round Hill owns or controls each of the Round Hill Compositions and has standing

to bring this action for copyright infringement because of its ownership or control interest in the

musical compositions at issue.

         136.   Each of the musical compositions administered by Round Hill has been reproduced

and/or distributed by TuneCore, Believe Digital, and Believe SAS without the required licenses to

Apple iTunes and other Third-Party Companies.

         137.   Apple iTunes and other Third-Party Companies then made unauthorized

reproductions and engaged in unauthorized distributions of the Round Hill Compositions. The

infringement of these copyrights is in violation of 17 U.S.C. § 106, et seq. and § 501. These

activities all occurred within the three years preceding this action.

         138.   TuneCore, Believe Digital, and Believes SAS retained the ability to supervise and

prevent the infringing activities by the Apple iTunes and other Third-Party Companies, which it

could have done at any time. Rather than stop this infringement from occurring, TuneCore, Believe

Digital, and Believes SAS actively encouraged and took steps in furtherance of the continuation

of the infringing activities and financially profited from the infringing activities.

         139.   Each distribution of the Round Hill Compositions on Apple iTunes and other Third-

Party Companies to end-users constitutes a separate and distinct act of infringement, for which

TuneCore, Believe Digital, Believe SAS are vicarious infringers.

         140.   TuneCore, Believe Digital, and Believe SAS had the right to stop the infringement

of the sound recordings of the Round Hill Compositions on Apple iTunes and other third-party

sites.



                                                  28
Case 1:20-cv-03466-DG-TAM Document 1 Filed 07/31/20 Page 29 of 32 PageID #: 29




       141.    TuneCore, Believe Digital, Believe SAS have a direct financial interest in the

infringing activity on Apple iTunes and other third-party sites.

       142.    TuneCore, Believe Digital, and Believe SAS’s conduct has at all times been

knowing, willful, and with complete disregard of Round Hill’s rights.

       143.    The vicarious infringement by TuneCore, Believe Digital, and Believe SAS has

been, and continues to be, willful and knowing.

       144.    Pursuant to 17 U.S.C. § 504(b), Round Hill is entitled to actual damages, including

the substantial profits of TuneCore, Believe Digital, and Believe SAS as will be proven at trial. In

the alternative, Round Hill requests the maximum amount for willful statutory damages, one

hundred and fifty thousand dollars ($150,000), for each of the of the Round Hill Compositions

involved in this action identified on Exhibit A hereto

       145.    Round Hill also asks to be awarded its costs, including reasonable attorneys’ fees,

pursuant to 17 U.S.C. § 505.

                                 THIRD CAUSE OF ACTION
                            (Contributory Copyright Infringement)
                                    (Against All Defendants)
       146.    Round Hill repeats and incorporates by reference the allegations contained in the

foregoing paragraphs, as though fully set forth herein.

       147.    Under § 106 of the Copyright Act, the copyright owner of a musical composition

has the exclusive rights to reproduce and distribute the composition in phonorecords. 17 U.S.C. §

106(1) and (3). This includes the exclusive rights to make or authorize DPDs, interactive streams,

and limited downloads of the musical composition through subscription or non-subscription online

digital music services. See 17 U.S.C. § 115(d), 37 C.F.R. §§385.10, 385.11.




                                                  29
Case 1:20-cv-03466-DG-TAM Document 1 Filed 07/31/20 Page 30 of 32 PageID #: 30




       148.    Round Hill owns or controls each the Round Hill Compositions and has standing

to bring this action for copyright infringement because of its ownership or control interest in the

musical compositions at issue.

       149.    Each of the musical compositions administered by Round Hill has been reproduced

and/or distributed by TuneCore, Believe Digital, and Believe SAS without the required licenses.

       150.    TuneCore, Believe Digital, and Believe SAS had knowledge of iTunes’ and other

Third-Party Companies’ infringement of the sound recordings of the Round Hill Compositions.

       151.    TuneCore, Believe Digital, and Believe SAS materially contributed to the

infringement of the Round Hill Compositions on Apple iTunes and other third-party sites by,

among other things discussed herein: 1) providing the sound recordings of the Round Hill

Compositions to Apple iTunes and other Third-Party Companies, 2) providing repeated,

knowingly false assurances to Apple iTunes and other Third-Party Companies that licenses had

been acquired for the Round Hill Compositions, and 3) keeping the infringing sound recordings

on the platforms of Apple iTunes and other Third-Party Companies in exchange for a financial

compensation. These activities, and the other activities discussed herein, have all occurred within

the three years preceding the filing of this action.

       152.    TuneCore, Believe Digital, and Believe SAS’s conduct has at all times been

knowing, willful, and with complete disregard of Round Hill’s rights.

       153.    The contributory infringement by TuneCore, Believe Digital, and Believe SAS has

been, and continues to be, willful and knowing.

       154.    Pursuant to 17 U.S.C. § 504(b), Round Hill is entitled to actual damages, including

the substantial profits of TuneCore, Believe Digital, and Believe SAS as will be proven at trial. In

the alternative, Round Hill requests the maximum amount for willful statutory damages, one



                                                  30
Case 1:20-cv-03466-DG-TAM Document 1 Filed 07/31/20 Page 31 of 32 PageID #: 31




hundred and fifty thousand dollars ($150,000), for each of the of the Round Hill Compositions

involved in this action identified on Exhibit A hereto.

       155.    Round Hill also asks to be awarded its costs, including reasonable attorneys’ fees,

pursuant to 17 U.S.C. § 505.

                                         PRAYER FOR RELIEF


       WHEREFORE, upon all of the facts and circumstances herein alleged, Plaintiffs

respectfully requests that this Court:


       1.      For judgment in favor of Plaintiffs and against Defendants;

       2.      For a declaration that Defendants have willfully infringed the Round Hill

Compositions in violation of the Copyright Act;

       3.      For a declaration that Defendants are directly, vicariously, and/or contributorily

liable for copyright infringement, as applicable;

       4.      For a declaration that Round Hill is entitled to receive all revenue associated with

all exploitations of the Round Hill Compositions, commencing from the date of judgment and for

all amounts not taken into consideration in the judgment;

       5.      For an award of damages pursuant to 17 U.S.C. § 504(b), including actual damages,

inclusive of the injury to the market value of the copyrights in the Round Hill Compositions, and

the profits of Defendants as will be proven at trial, including advertising revenue and the value of

the equity interest Round Hill was deprived of by virtue of the infringement, or, in the alternative,

the maximum amount of statutory damages pursuant to 17 U.S.C. § 504(c), one hundred and fifty

thousand dollars ($150,000.00) for each act of willful infringement with respect to each of the

Round Hill Compositions involved in the action;



                                                 31
Case 1:20-cv-03466-DG-TAM Document 1 Filed 07/31/20 Page 32 of 32 PageID #: 32




         6.     For cost of suit herein, including an award of attorneys’ fees pursuant to 17 U.S.C.

§ 505;

         7.     For pre-judgment and post-judgment interest; and

         8.     For such other and further relief as the Court may deem just and proper.

                                         JURY DEMAND
         Pursuant to Federal Rule of Civil Procedure 38(b), and otherwise, Plaintiffs respectfully

demand a jury trial on all issues raised in this complaint.


New York, New York
Dated: July 31, 2020



                                               GORDON, GORDON & SCHNAPP, P.C.


                                               /s/ James M. Thayer__________________
                                               James M. Thayer (JT6545)
                                               30 Broad St., 21st Floor
                                               New York, NY 10004


                                               KING & BALLOW


                                               /s/ Richard S. Busch__________________
                                               Richard S. Busch (Pro Hac Vice Admission
                                               Forthcoming; NY Bar number: 3985884)
                                               1999 Avenue of the Stars, Suite 1100
                                               Century City, CA 90067

                                               Attorneys for Plaintiffs




                                                 32
